 


114 HR 3297 IH: Fairness in Flood Insurance Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3297 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Griffith introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To reform the National Flood Insurance Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fairness in Flood Insurance Act of 2015. 2.Appeals of projected special flood hazard areas (a)Burden of Proof (1)Appeals to FEMASection 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104) is amended by adding at the end the following new subsection:

(h)Burden of proofIn any appeal to the Administrator, or any judicial review of a final administrative determination, regarding the designation of flood elevation determinations or the identification of special flood hazard areas, the Administrator shall have the burden of proving, by clear and convincing evidence, that the elevations proposed by the Administrator or the designation of an identified special flood hazard area, as the case may be, is scientifically and technically correct.. (2)Determinations by scientific resolution panelSubsection (c) of section 1363A of the National Flood Insurance Act of 1968 (42 U.S.C. 4104–1(c)) is amended—
(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (B)by inserting after paragraph (2) the following new paragraph:

(3)Burden of proofThe Scientific Resolution Panel may not resolve a dispute submitted under this section in favor of the Administrator unless the Panel determines, by clear and convincing evidence, that the data and determinations of the Administrator involved in the dispute are scientifically and technically correct.. (b)Deadline for appeals (1)In generalSection 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104) is amended—
(A)in subsection (b), by striking ninety-day and inserting 6-month; and (B)in subsections (c) and (d), by striking ninety days each place such term appears and inserting 6 months.
(2)ApplicabilityThe amendment made by paragraph (1) shall apply with respect to second newspaper publications of notifications of the Administrator of the Federal Emergency Management Agency referred to in section 1363(b) of the National Flood Insurance Act of 1968 that occur after the date of the enactment of this Act. (c)Reimbursement for costs of appeal (1)Applicability; implementationSubsection (f) of section 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104(f)) is amended—
(A)by striking the first sentence and inserting the following: When, incident to any appeal that is successful, in whole or part, regarding the designation of any aspect of a flood map, including elevation or designation of a special flood hazard area, the community, owner, or lessee of real property, as the case may be, incurs expense in connection with the appeal, including for legal services and services provided by surveyors, engineers, and scientific experts, the Administrator shall reimburse such individual or community for reasonable expenses to an extent measured by the ratio of the successful portion of the appeal as compared to the entire appeal. Any successful appeal shall be entitled to such reimbursement and reimbursement shall not be contingent upon filing within the 6-month periods referred to in subsections (c) and (d). ; and  (B)by striking the last sentence and inserting the following: The Administrator shall issue guidance to implement this subsection, which shall not be subject to the notice and comment requirements under section 553 of title 5, United States Code..
(2)DeadlineThe Administrator of the Federal Emergency Management Agency shall issue the guidance referred to in the last sentence of section 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104(f)), as amended by paragraph (1)(B) of this subsection, not later than the expiration of the 6-month period beginning on the date of the enactment of this Act. 3.Revisions of existing flood insurance maps; appeals (a)Updating of mapsSubsection (f) of section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)) is amended to read as follows:

(f)Updating of flood maps
(1)Upon necessity or requestThe Administrator shall revise and update any floodplain areas and flood-risk zones— (A)upon the determination of the Administrator, according to the assessment under subsection (e) of this section, that revision and updating are necessary for the areas and zones;
(B)upon the request from any State or local government stating that specific floodplain areas or flood-risk zones in the State or locality need revision or updating, if sufficient technical data justifying the request is submitted; or (C)upon the request from any owner or lessee of real property located in a floodplain area or flood-risk zone if sufficient technical data justifying the request is submitted.
(2)Request by State or local governmentWhen the Administrator revises and updates any floodplain area or flood-risk zone pursuant to a request from any State or local government, the Administrator shall provide to that State or local government a Letter of Map Revision, Letter of Map Revision Based on Fill, or physical map revision, as appropriate, that includes a description of any revisions or modifications to such floodplain area or flood-risk zone. (3)Request by owner or lesseeWhen the Administrator revises and updates any floodplain area or flood-risk zone pursuant to a request from any owner or lessee of real property, the Administrator shall provide to that owner of lessee a Letter of Map Amendment, Letter of Map Amendment Based on Fill, Letter of Map Revision, or Letter of Map Revision Based on Fill, as appropriate, that includes a description of any revisions or modifications to such floodplain area or flood-risk zone.
(4)Revision of flood mapsAny updates of flood maps, notifications of flood map changes, and compendia of flood map changes required by this section shall reflect any changes made pursuant to paragraphs (2) and (3) occurring since the most recent such update, notification, or compendia, respectively.. 4.Appeals regarding existing flood maps (a)In generalSection 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by adding at the end the following new subsection:

(k)Appeals of existing maps
(1)Right to appealA State or local government, or the owner or lessee of real property, who has made a formal request to the Administrator to update a flood map that the Administrator has denied may at any time appeal such a denial as provided in this subsection. (2)Basis for appealThe basis for appeal under this subsection shall be the possession of knowledge or information that—
(A)the base flood elevation level or designation of any aspect of a flood map is scientifically or technically inaccurate; or (B)factors exist that mitigate the risk of flooding, including ditches, banks, walls, vegetation, levees, lakes, dams, reservoirs, basin, retention ponds, and other natural or manmade topographical features.
(3)Appeals process
(A)Administrative adjudicationAn appeal under this subsection shall be determined by a final adjudication on the record, and after opportunity for an administrative hearing. (B)Rights upon adverse decisionIf an appeal pursuant to subparagraph (A) does not result in a decision in favor of the State, local government, owner, or lessee, such party may appeal the adverse decision to—
(i)the Scientific Resolution Panel provided for in section 1363A, which shall recommend a non-binding decision to the Administrator; or (ii)the Federal district court of appropriate jurisdiction.An appeal by a State or local government, or the owner or lessee of real property, pursuant to clause (i) shall not preclude such party from further appealing pursuant to clause (ii).
(C)Burden of proofIn any appeal under this subsection, the Administrator shall bear the burden of proving, by clear and convincing evidence, that the elevations proposed by the Administrator or the designation of any aspect of the special flood hazard area, as the case may be, is scientifically and technically correct. (4)Relief (A)Wholly successful appealsIn the case of a successful appeal resulting in a policyholder’s property being removed from a special flood hazard area, such policyholder may cancel the policy at any time within the current policy year, and the Administrator shall provide such policyholder a refund in the amount of any premiums paid for such policy year, plus any premiums paid for flood insurance coverage that the policyholder was required to purchase or maintain during the 2-year period preceding such policy year.
(B)Partially successful appealsIn the case of any appeal in which mitigating factors were determined to have reduced, but not eliminated, the risk of flooding, the Administrator shall reduce the amount of flood insurance coverage required to be maintained for the property concerned by the ratio of the successful portion of the appeal as compared to the entire appeal. The Administrator shall refund to the policyholder any payments made in excess of the amount necessary for such new coverage amount, effective from the time when the mitigating factor was created or the beginning of the second policy year preceding the determination of the appeal, whichever occurred later. (C)Additional reliefThe Administrator may provide additional refunds in excess of the amounts specified in subparagraphs (A) and (B) if the Administrator determines that such additional amounts are warranted.
(5)Recovery of costs When, incident to any appeal which is successful in whole or part regarding the designation of the base flood elevation or any aspect of the flood map, including elevation or designation of a special flood hazard area, the community, or the owner or lessee of real property, as the case may be, incurs expense in connection with the appeal, including legal services and services provided by surveyors, engineers, and scientific experts, the Administrator shall reimburse such individual or community for reasonable expenses to an extent measured by the ratio of the successful portion of the appeal as compared to the entire appeal. The Administrator may use such amounts from the National Flood Insurance Fund established under section 1310 as may be necessary to carry out this paragraph. (6)GuidanceThe Administrator shall issue guidance to implement this subsection, which shall not be subject to the notice and comment requirements under section 553 of title 5, United States Code..
(b)DeadlineThe Administrator of the Federal Emergency Management Agency shall issue the guidance referred to section 1361(k)(6) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(k)(6)), as added by the amendment made by subsection (a) of this section, not later than the expiration of the 6-month period beginning on the date of the enactment of this Act. 5.Consideration of flood mitigation factors in establishing flood hazard areasSection 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), as amended by the preceding provisions of this Act, is further amended by adding at the end the following new subsection:

(l)Consideration of flood mitigation factorsIn identifying, designating, and establishing any areas having special flood hazards, including in reviewing, revising, or updating of such areas, the Administrator and the Technical Mapping Advisory Council established under section 100215 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101a) shall take into consideration any factors that mitigate against flood risk, including ditches, banks, walls, vegetation, levees, lakes, dams, reservoirs, basin, and retention ponds, and the extent to which such factors mitigate against flood risk.. 6.Consideration of coastal and inland locations in premium rates (a)Estimates of premium ratesClause (i) of section 1307(a)(1)(A) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)(A)(i)) is amended by inserting , taking into consideration differences between properties located in coastal areas and properties located inland, after the risk involved.
(b)Establishment of chargeable premium ratesParagraph (1) of section 1308(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(b)(1)) is amended by inserting due to differences between properties located in coastal areas and properties located inland and after differences in risks. (c)Rate tablesNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall revise and expand the rate tables for premiums under the National Flood Insurance Program to implement the amendments made by this section and reflect differences between properties located in coastal areas and properties located inland.
7.Streamlining of flood map processesThe Administrator of the Federal Emergency Management Agency shall consult with the Technical Mapping Advisory Council established under section 100215 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101a) regarding methods of or actions to— (1)make the flood map processes of the Council more efficient;
(2)minimize any cost, data, and paperwork requirements of the Council; and (3)assist communities, and in particular smaller communities, in locating the resources required to successfully appeal flood elevations and flood hazard area designations.Not later than the expiration of the 1-year period beginning on the date of the enactment of this Act, the Administrator shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate setting forth any recommendations for methods or actions developed pursuant to the consultation required under this section.
8.Sufficient staffing for Office of Flood Insurance Advocate
(a)In generalSection 24 of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033) is amended by adding at the end the following new subsection:  (c)StaffThe Administrator shall ensure that the Flood Insurance Advocate has sufficient staff to carry out all of the duties and responsibilities of the Advocate under this section, which shall include providing direction as necessary, including by direct conversations with insurance agents. .
(b)TimingThe Administrator of the Federal Emergency Management Agency shall take such actions as may be necessary to provide for full compliance with section 24(c) of the Homeowner Flood Insurance Affordability Act of 2014, as added by the amendment made by subsection (a) of this section, not later than the expiration of the 180-day period beginning on the date of the enactment of this Act. 9.GAO study on adequacy of flood mapsThe Comptroller General of the United States shall conduct a study to determine the scientific and technical adequacy of the flood maps proposed and established pursuant to chapter III of the National Flood Insurance Act of 1968 (42 U.S.C. 4101 et seq.) by the Administrator of the Federal Emergency Management Agency. Not later than the expiration of the 6-month period beginning on the date of the enactment of this Act, the Comptroller General shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report setting forth the results and conclusions of the study conducted pursuant to this section.
10.GAO study of effects of changing base floodThe Comptroller General of the United States shall conduct a study regarding the effects on the National Flood Insurance Program and otherwise of changing the standard for designation of areas as special flood hazard areas from having a 1 percent or greater chance of experiencing flooding in any given year to having a 10 percent or greater chance of experiencing flooding in any given year. Not later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Comptroller General shall submit to the Congress a report setting forth the findings and conclusions of the study conducted pursuant to this section.  